TBS INTERNATIONAL PLC &
SUBSIDIARIES                                              EXHIBIT 10.11
 
 





AMENDMENT NO. 2 TO CREDIT AGREEMENT


This AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”) dated as of April
15, 2011 is by and among (i) ALBEMARLE MARITIME CORP., ARDEN MARITIME CORP.,
AVON MARITIME CORP., BIRNAM MARITIME CORP., BRISTOL MARITIME CORP., CHESTER
SHIPPING CORP., CUMBERLAND NAVIGATION CORP., DARBY NAVIGATION CORP., DOVER
MARITIME CORP., ELROD SHIPPING CORP., EXETER SHIPPING CORP., FRANKFORT MARITIME
CORP., GLENWOOD MARITIME CORP., HANSEN SHIPPING CORP., HARTLEY NAVIGATION CORP.,
HENLEY MARITIME CORP., HUDSON MARITIME CORP., JESSUP MARITIME CORP., MONTROSE
MARITIME CORP., OLDCASTLE SHIPPING CORP., QUENTIN NAVIGATION CORP., RECTOR
SHIPPING CORP., REMSEN NAVIGATION CORP., SHEFFIELD MARITIME CORP., SHERMAN
MARITIME CORP., STERLING SHIPPING CORP., STRATFORD SHIPPING CORP., VEDADO
MARITIME CORP., VERNON MARITIME CORP. and WINDSOR MARITIME CORP., each a
corporation organized under the laws of the Republic of the Marshall Islands
(collectively, together with any Borrowers joined on or after the date hereof,
the “Borrowers” and, each individually, a “Borrower”), (ii) TBS INTERNATIONAL
PLC, a corporation formed under the laws of Ireland (“Irish Holdings”), (iii)
TBS INTERNATIONAL LIMITED, a corporation formed under the laws of Bermuda
(“Bermuda Holdings”, and together with Irish Holdings, “Holdings”), (iv) TBS
HOLDINGS LIMITED, a corporation formed under the laws of Bermuda (“TBH”), (v)
TBS SHIPPING SERVICES INC., a New York corporation, as administrative borrower
(the “Administrative Borrower”), (vi) each lender party hereto (collectively,
the “Consenting Lenders” and individually, a “Consenting Lender”), and (vii)
BANK OF AMERICA, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), Swing Line Lender and L/C Issuer.


WHEREAS, the Borrowers, Holdings, TBH, the Administrative Borrower, the
Consenting Lenders and the Administrative Agent, among others, are parties to
that certain Second Amended and Restated Credit Agreement dated as of January
27, 2011 (as amended and in effect from time to time, the “Credit Agreement”);


WHEREAS, the Borrowers have requested and the Consenting Lenders and the
Administrative Agent are willing to amend certain provisions of the Credit
Agreement as more fully provided herein; and


WHEREAS, capitalized terms which are used herein without definition and which
are defined in the Credit Agreement shall have the same meanings herein as in
the Credit Agreement (as amended hereby).


NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers, the Consenting Lenders and the Administrative Agent
hereby agree as follows:


Section 1.                      Affirmation and Acknowledgment of the
Borrowers.  Each Borrower hereby ratifies and confirms all of its Obligations to
the Lenders, the L/C Issuer and the Administrative Agent, including, without
limitation, the Loans, and each Borrower hereby affirms its absolute and
unconditional promise to pay to the Lenders, the L/C Issuer and the
Administrative Agent the Loans and all other amounts due under the Credit
Agreement as amended hereby.  Each Borrower hereby confirms that the Obligations
are secured pursuant to the Collateral Documents and pursuant to all other
instruments and documents executed and delivered by the Borrowers and as
security for the Obligations.


Section 2.                      Release.  In order to induce the Administrative
Agent and the Consenting Lenders to enter into this Amendment, each Loan Party
acknowledges and agrees that: (a) such Loan Party does not have any claim or
cause of action against the Administrative Agent, the L/C issuer or any Lender
(or any of its respective directors, officers, employees or agents); (b) such
Loan Party does not have any offset right, counterclaim or defense of any kind
against any of its respective obligations, indebtedness or liabilities to the
Administrative Agent, the L/C Issuer or any Lender; and (c) each of the
Administrative Agent, the L/C Issuer and each Lender has heretofore properly
performed and satisfied in a timely manner all of its obligations to the Loan
Parties.  Each Loan Party wishes to eliminate any possibility that any past
conditions, acts, omissions, events, circumstances or matters would impair or
otherwise adversely affect the Administrative Agent’s, the L/C Issuer’s or any
Lender’s rights, interests, contracts, collateral security or
remedies.  Therefore, each Loan Party unconditionally releases, waives and
forever discharges (i) any and all liabilities, obligations, duties, promises or
indebtedness of any kind of the Administrative Agent, the L/C Issuer or any
Lender to such Loan Party, except the obligations to be performed by any
Administrative Agent, the L/C Issuer or any Lender on or after the date hereof
as expressly stated in this Amendment, the Credit Agreement and the other Loan
Documents, and (ii) all claims, offsets, causes of action, suits or defenses of
any kind whatsoever (if any), whether arising at law or in equity, whether known
or unknown, which such Loan Party might otherwise have against the
Administrative Agent, the L/C Issuer, any Lender or any of its directors,
officers, employees or agents, in either case (i) or (ii), on account of any
past or presently existing condition, act, omission, event, contract, liability,
obligation, indebtedness, claim, cause of action, defense, circumstance or
matter of any kind.
 
Section 3.                      Amendments to the Credit Agreement.  Subject to
the satisfaction of the conditions set forth in Section 5 below, the following
amendments to the Credit Agreement shall be effective as of the Amendment No. 2
Effective Date:


(a) Amendments to Section 1.01 of the Credit Agreement.  Section 1.01 of the
Credit Agreement is hereby amended by restating the following definitions in
their entirety as follows:


“Capital Infusion” means, at any time, the funding of additional capital of
Irish Holdings in cash by any Person (including one or more management
shareholders of Irish Holdings) in exchange for preferred or common stock of
Irish Holdings or Permitted Subordinated Debt, provided, however, that the term
“Capital Infusion” shall not include the Incremental Capital Contributions.
 
“Permitted Discretionary Activities” means further investments by Holdings or
its Subsidiaries in the LOG.STAR Joint Venture and the Jamaican Mine Joint
Venture in the amounts and substantially in accordance with the purposes set
forth on Schedule 2.16; provided that the aggregate amount of such investments
shall not, at any time, exceed the lesser of (x) $6,500,000 and (y) 50% of the
sum of the aggregate proceeds of any Capital Infusion and any Incremental
Capital Contribution deposited into the Special Account; provided further that
proceeds of the Initial Capital Infusion may be invested in the LOG.STAR Joint
Venture at the times and in the amounts set forth on Schedule 2.16
notwithstanding the limitations set forth in clauses (x) and (y) above.
 
“Special Account” means (i) individually, each segregated account held by
Holdings or the Borrowers into which only the proceeds of the Initial Capital
Infusion, the Final Capital Infusion, any Incremental Capital Contribution or
replacement deposits permitted pursuant to Section 2.16(b) are deposited and
(ii) collectively, all such accounts.  The funds maintained in any Special
Account are subject to the restrictions set forth in Section 2.16(c).


(b) Amendments to Section 1.01 of the Credit Agreement.  Section 1.01 of the
Credit Agreement is hereby amended by adding the following new defined terms in
the appropriate alphabetical order:


“Amendment No. 2” means Amendment No. 2 to Credit Agreement, dated as of April
15, 2011 and effective as of the Amendment No. 2 Effective Date, among the
Borrowers, Holdings, TBH, the Administrative Borrower, the Lenders signatory
thereto and the Administrative Agent.


“Amendment No. 2 Effective Date” means April 15, 2011.


“Incremental Capital Contributions” means the funding of additional capital of
Irish Holdings in cash by any Person (including one or more management
shareholders of Irish Holdings) after the Amendment No. 2 Effective Date and
prior to January 1, 2012 in respect of the issuance of preferred or common stock
of Irish Holdings or Permitted Subordinated Debt.  The term “Incremental Capital
Contributions” shall not include the Initial Capital Infusion, any part of the
Final Capital Infusion or any other Capital Infusion received by or pledged to
Irish Holdings prior to the Amendment No. 2 Effective Date.


“Permitted Subordinated Debt” means subordinated Indebtedness (including
subordinated Indebtedness convertible into equity) that has a maturity no
earlier than six months after the Maturity Date of the Term 2 Facility, has no
required principal payments prior to maturity, contains no financial covenants
and other covenants and events of default that are less restrictive than the
Credit Agreement, no cross default to other Indebtedness of the Borrowers and/or
Guarantors, and bears cash interest at a rate acceptable to the Administrative
Agent, all on terms acceptable to the Administrative Agent.


(c) Amendments to Section 1.01 of the Credit Agreement.  Section 1.01 of the
Credit Agreement is hereby amended by deleting the definition of “Permitted
Additional Junior Capital” in its entirety.


(d) Amendment to Section 2.16 of the Credit Agreement.  Section 2.16 of the
Credit Agreement is hereby amended by restating clause (a) of such Section in
its entirety as follows:


“(a)  Capital Infusion; Special Accounts.
 
(i) The proceeds of the Initial Capital Infusion shall be deposited into one or
more Special Accounts.
 
(ii) An amount equal to the Final Capital Infusion shall be deposited into the
escrow account established pursuant to the Escrow Agreement on the Closing Date
and the proceeds of the Final Capital Infusion shall be funded to Irish Holdings
on or before the Equity Outside Date.
 
(iii) Following the Amendment No. 2 Effective Date, the proceeds of any
Incremental Capital Contribution shall be deposited in the Special Accounts.”
 
(e) Amendment to Section 2.16 of the Credit Agreement.  Section 2.16 of the
Credit Agreement is hereby further amended by restating clause (b)(i) of such
Section in its entirety as follows:


“(i)           with Capital Infusions made after the Equity Outside Date up to
$15,000,000 if the aggregate amount of the Capital Infusion before the Equity
Outside Date is $15,000,000 or less, and up to $20,000,000, if the aggregate
amount of the Capital Infusion before the Equity Outside Date is in excess of
$15,000,000, in each case, plus the amount of any Incremental Capital
Contributions deposited prior to January 1, 2012, and”


(f) Amendment to Section 4.02 of the Credit Agreement.  Section 4.02 of the
Credit Agreement is hereby amended by replacing the term “Underwritten Capital
Infusion” contained therein with the term “Final Capital Infusion”.


(g) Amendment to Section 7.02 of the Credit Agreement.  Section 7.02 of the
Credit Agreement is hereby amended by adding the following new subsection (j):


“(j)  Permitted Subordinated Debt of Irish Holdings, provided, that the
incurrence or existence of such Permitted Subordinated Debt does not result in a
default or event of default under any of the Borrowers’ or Guarantors’ other
outstanding Indebtedness.


(h) Amendment to Section 7.06 of the Credit Agreement.  Section 7.06 of the
Credit Agreement is hereby amended by adding the following new subsection (d):


“(d)  Irish Holdings may issue preferred or common stock or other securities in
respect of any Capital Infusion and any Incremental Capital Contribution to the
extent permitted to be made hereunder.


(i) Amendment to Section 7.13(a) of the Credit Agreement.  Section 7.13(a) of
the Credit Agreement is hereby amended by replacing the table in such Section
7.13(a) with the following table:


Four Consecutive Fiscal Quarters Ending
Minimum Consolidated Interest Charges Coverage Ratio
December 31, 2010 - March 31, 2011
3.35 to 1.00
June 30, 2011-December 31, 2011
2.50 to 1.00
March 31, 2012 - December 31, 2012
3.70 to 1.00
March 31, 2013 - June 30, 2013
4.30 to 1.00
September 30, 2013 - December 31, 2013
4.75 to 1.00
March 31, 2014 and thereafter
5.20 to 1.00



(j) Amendment to Section 7.13(b) of the Credit Agreement.  Section 7.13(b) of
the Credit Agreement is hereby amended by adding the following at the end of
said Section 7.13(b):


“Notwithstanding the foregoing, during the period beginning the week ending July
1, 2011 and ending January 1, 2012, the Loan Parties shall, in lieu of the
requirement to maintain $15,000,000 Minimum Qualified Cash, not permit Qualified
Cash to be less than $10,000,000 on average in any calendar week, of which a
minimum average balance of $3,382,500 must be deposited with Bank of America,
N.A.  In the event that Holdings delivers to the Administrative Agent a Cash
Flow Forecast pursuant to Section 6.01(e) which projects that Qualified Cash
will, or is likely to, fall below the minimum required weekly average during the
current calendar week or during any of the following four forecasted calendar
weeks, such forecast shall itself constitute a breach of this Section 7.13(b)
and an Event of Default pursuant to Section 8.01(b).”


(k) Amendment to Section 7.13(c) of the Credit Agreement.  Section 7.13(c) of
the Credit Agreement is hereby amended by replacing the table in said Section
7.13(c) with the table below:


Four Fiscal Quarters Ending
Maximum Consolidated Leverage Ratio
December 31, 2010 - March 31, 2011
4.00 to 1.00
June 30, 2011 - December 31, 2011
5.10 to 1.00
March 31, 2012 - December 31, 2012
3.65 to 1.00
March 31, 2013 - June 30, 2013
3.20 to 1.00
September 30, 2013 - December 31, 2013
2.75 to 1.00
March 31, 2014 and thereafter
2.50 to 1.00



(l) Amendment to Section 8.01 of the Credit Agreement.  Section 8.01 of the
Credit Agreement is hereby amended by restating clause (r) of such Section in
its entirety as follows:


(b) “(r)   Funding of Final Capital Infusion.  The full amount of the Final
Capital Infusion has not been funded to Irish Holdings in accordance with the
Investment Agreement and the Escrow Agreement by the Equity Outside Date.”
 
Section 4.                      Representations and Warranties.  Holdings and
the Borrowers hereby represent and warrant to the Administrative Agent as
follows:


(a) Representations and Warranties in the Credit Agreement.  The representations
and warranties of Holdings and the Borrowers contained in the Credit Agreement
were true and correct in all material respects as of the date when made and
continue to be true and correct in all material respects on the Amendment No. 2
Effective Date except for (a) representations or warranties which expressly
relate to an earlier date in which case such representations and warranties
shall be true and correct, in all material respects, as of such earlier date, or
(b) representations or warranties which are no longer true as a result of a
transaction expressly permitted by the Credit Agreement.


(b) Ratification, Etc.  Except as expressly amended hereby, the Credit Agreement
is hereby ratified and confirmed in all respects and shall continue in full
force and effect.  The Credit Agreement shall, together with this Amendment, be
read and construed as a single agreement.  All references in the Credit
Agreement or any related agreement or instrument shall hereafter refer to the
Credit Agreement as amended hereby.


(c) Authority, Etc.  The execution and delivery by each of Holdings and the
Borrowers of this Amendment and the performance by each of Holdings and the
Borrowers of all of its agreements and obligations under the Credit Agreement,
as amended hereby, are within Holdings and each Borrower’s corporate authority
and have been duly authorized by all necessary corporate action on the part of
Holdings and such Borrower.


(d) Enforceability.  This Amendment and the Credit Agreement, as amended hereby,
constitute the legal, valid and binding obligations of Holdings and the
Borrowers and are enforceable against Holdings and the Borrowers in accordance
with their terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of, creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding may be brought.


Section 5.                      Effectiveness of Amendment.  The provisions of
this Amendment shall become effective as of the Amendment No 1 Effective Date
upon the satisfaction of each of the following conditions, in each case in a
manner and in form and substance satisfactory to the Administrative Agent
(unless otherwise agreed to in writing by the Administrative Agent):


(a) This Amendment shall have been duly executed and delivered by each of the
Borrowers, Holdings, the Administrative Borrower, the Guarantors, the
Administrative Agent and the Consenting Lenders (which shall constitute Required
Lenders under and as defined in the Credit Agreement) and shall be in full force
and effect;


(b) The applicable Subsidiaries of Holdings shall have entered into an
amendment, waiver or other modification reasonably satisfactory to the
Administrative Agent of each Financing Agreement evidencing the existing
Indebtedness of such Subsidiaries as described on Schedule 7.02 to the Credit
Agreement and any other material Indebtedness of such Subsidiaries, in each case
to the extent required by such Financing Agreement to maintain compliance
therewith (including, without limitation, the various Financing Agreements among
certain Subsidiaries of Holdings and The Royal Bank of Scotland plc, DVB Group
Merchant Bank (Asia) Ltd., Credit Suisse, AIG Commercial Equipment Finance, Inc.
and Berenberg Bank (but excluding the Financing Agreement with Commerzbank AG),
and the Administrative Agent shall have received an Officer’s Certificate signed
by a duly authorized officer of Holdings and attaching and certifying to be
true, correct and complete, a fully executed copy of each such amendment, waiver
or modification.


(c) (i) The fee letter(s) required to be entered into in connection with this
Amendment shall have been duly executed and delivered by Holdings, the
Administrative Agent and the other parties thereto and shall be in full force
and effect and (ii) any fees payable pursuant to such fee letter(s) on the
Amendment No. 2 Effective Date shall have been paid.


(d) The Borrowers shall have paid all reasonable unpaid fees and expenses of the
Administrative Agent’s counsel, Bingham McCutchen LLP, to the extent that copies
of invoices for such fees and expenses have been delivered to the Borrowers.


Section 6.                      No Other Amendments.  Except as expressly
provided in this Amendment, all of the terms and conditions of the Credit
Agreement remain in full force and effect.


Section 7.                      Acknowledgment of the Parties.  The parties
hereto hereby acknowledge and agree that beginning at a mutually agreed time
prior to December 31, 2011, Irish Holdings, the Administrative Agent and the
Lenders shall discuss, in good faith, any appropriate changes to the Minimum
Cash Liquidity, Minimum Consolidated Interest Charges Coverage Ratio and Maximum
Consolidated Leverage Ratio covenants applicable to periods ending after
December 31, 2011.


Section 8.                      Execution in Counterparts.  This Amendment may
be executed in any number of counterparts, but all such counterparts shall
together constitute but one instrument.  In making proof of this Amendment it
shall not be necessary to produce or account for more than one counterpart
signed by each party hereto by and against which enforcement hereof is sought.


Section 9.                      Expenses.   Pursuant to Section 11.04 of the
Credit Agreement, all costs and expenses incurred or sustained by the
Administrative Agent in connection with this Amendment, including the fees and
disbursements of legal counsel for the Administrative Agent in producing,
reproducing and negotiating the Amendment, will be for the account of the
Borrowers whether or not the transactions contemplated by this Amendment are
consummated.


Section 10.                                Miscellaneous.  THIS AMENDMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK, EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW (OTHER THAN
THE NEW YORK GENERAL OBLIGATIONS LAW §5-1401). The captions in this Amendment
are for convenience of reference only and shall not define or limit the
provisions hereof.  This Amendment shall constitute one of the Loan Documents
referred to in the Credit Agreement and any failure by any Loan Party to comply
with the terms contained herein shall constitute an immediate Event of Default.


[Remainder of page intentionally left blank]
 
 
 
 

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first set forth above. 



BORROWERS:
ALBEMARLE MARITIME CORP.
 
ARDEN MARITIME CORP.
 
AVON MARITIME CORP.
 
BIRNAM MARITIME CORP.
 
BRISTOL MARITIME CORP.
 
CHESTER SHIPPING CORP.
 
CUMBERLAND NAVIGATION CORP.
 
DARBY NAVIGATION CORP.
 
DOVER MARITIME CORP.
 
ELROD SHIPPING CORP.
 
EXETER SHIPPING CORP.
 
FRANKFORT MARITIME CORP.
 
GLENWOOD MARITIME CORP.
 
HANSEN SHIPPING CORP.
 
HARTLEY NAVIGATION CORP.
 
HENLEY MARITIME CORP.
 
HUDSON MARITIME CORP.
 
JESSUP MARITIME CORP.
 
MONTROSE MARITIME  CORP.
 
OLDCASTLE SHIPPING CORP.
 
QUENTIN NAVIGATION CORP.
 
RECTOR SHIPPING CORP.
 
REMSEN NAVIGATION CORP.
 
SHEFFIELD MARITIME CORP.
 
SHERMAN MARITIME CORP.
 
STERLING SHIPPING CORP.
 
STRATFORD SHIPPING CORP.
 
VEDADO MARITIME CORP.
 
VERNON MARITIME CORP.
 
WINDSOR MARITIME CORP.
         
By:  /s/ Christophil B.
Costas                                                                       
 
Name: Christophil B. Costas
 
Title: Attorney-in-Fact



 
 
 

--------------------------------------------------------------------------------

 



HOLDINGS:     
     
TBS INTERNATIONAL PLC
                                 
By:  /s/ Christophil B.
Costas                                                                       
         
Name: Christophil B. Costas
         
Title: Attorney-in-Fact
                                 
TBS INTERNATIONAL LIMITED
                                 
By:  /s/ Christophil B.
Costas                                                                       
         
Name: Christophil B. Costas
         
Title: Attorney-in-Fact
                                                           
ADMINISTRATIVE BORROWER:  
 
TBS SHIPPING SERVICES INC.
                                 
By:  /s/ Ferdinand V.
Lepere                                                                     
         
Name: Ferdinand V. Lepere
         
Title: Executive Vice President - Finance




 
 
 

--------------------------------------------------------------------------------

 


 



ADMINISTRATIVE AGENT:
   
BANK OF AMERICA, N.A.
                             
By:   /s/ Judith A. Huckins     
     
Name: Judith A. Huckins
     
Title: Vice President




 
 


 
 

--------------------------------------------------------------------------------

 
 




     
BANK OF AMERICA, N.A., as a Consenting Lender
     
                        
     
By:   /s/ Judith A. Huckins     
     
Name: Judith A. Huckins
     
Title: Vice President




 


 
 
 

--------------------------------------------------------------------------------

 


 




     
DVB BANK SE (formerly known as DVB Bank N.V. (as successor in interest to DVB
Group Merchant Bank (Asia) Ltd.)), as co-Syndication Agent and a Consenting
Lender
                             
By: /s/ Evon Cohen      /  /s/ Vicente Alava-Pons        
     
Name: Evon Cohen     / Vicente Alava - Pons
     
Title: Senior Vice President  / Senior Vice President



 


 
 
 

--------------------------------------------------------------------------------

 


CITIBANK, N.A., as co-Syndication Agent and a Consenting Lender
 
By:                                                                         
Name:
Title:
 


 
 
 

--------------------------------------------------------------------------------

 


 




     
TD BANK, N.A. (formerly known as TD Banknorth, N.A.), as Documentation Agent and
a Consenting Lender
                             
By:  /s/ Bethany Burtenhuys
                                                          
     
Name: Bethany Burtenhuys
     
Title: Vice President



 
 
 


 
 
 

--------------------------------------------------------------------------------

 






     
KEYBANK NATIONAL ASSOCIATION, as a Consenting Lender
                             
By:  /s/ Richard B. Saulsbery
                                                             
     
Name: Richard B. Saulsbery
     
Title: Senior Vice President



 
 


 
 
 

--------------------------------------------------------------------------------

 


 
 




     
CAPITAL ONE LEVERAGE FINANCE CORP., as a Consenting Lender
             
By:  /s/ Thomas F. Furst           
     
Name: Thomas F. Furst
     
Title: Vice President



 
 


 
 
 

--------------------------------------------------------------------------------

 


 


 

     
BBVA COMPASS BANK (as successor in interest to Guaranty Bank), as a Consenting
Lender
             
By:  /s/ John P. Wedemeyer             
     
Name: John P. Wedemeyer
     
Title: Senior Vice President



 
 
 


 
 
 

--------------------------------------------------------------------------------

 


 




     
MERRILL LYNCH COMMERCIAL FINANCE CORP., as a Consenting Lender
             
By:  /s/ Judith A. Huckins               
     
Name: Judith A. Huckins
     
Title: Vice President




 
 


 
 
 

--------------------------------------------------------------------------------

 


 
 




     
WEBSTER BANK NATIONAL ASSOCIATION, as a Consenting Lender
                             
By:    /s/ Stephen J. Corcoran
                                                                     
     
Name: Stephen J. Corcoran
     
Title: Senior Vice President



 
 


 
 
 

--------------------------------------------------------------------------------

 
 




     
COMERICA BANK, as a Consenting Lender
                             
By:  /s/ Sarah R. Miller         
                                                                    
     
Name:  Sarah R. Miller
     
Title: Vice President



 
 
 


 
 
 

--------------------------------------------------------------------------------

 


TRISTATE CAPITAL BANK, as a Consenting Lender
 


 
By:
Name:
Title:
 


 
 
 

--------------------------------------------------------------------------------

 


GUARANTORS’ ACKNOWLEDGMENT


Each of the undersigned Guarantors hereby (a) acknowledges and consents to the
foregoing Amendment and the Borrowers’ execution thereof; (b) ratifies and
confirms all of their respective obligations and liabilities under the Loan
Documents to which any of them is a party and ratifies and confirms that such
obligations and liabilities extend to and continue in effect with respect to,
and continue to guarantee and secure, as applicable, the Obligations of the
Borrowers under the Credit Agreement as amended; (c) acknowledge and confirm
that the liens and security interests granted pursuant to the Loan Documents are
and continue to be valid and perfected first priority liens and security
interests (subject only to Permitted Encumbrances) that secure all of the
Obligations on and after the date hereof; (d) acknowledges and agrees that, as
of the date hereof, such Guarantor does not have any claim or cause of action
against the Administrative Agent or any Lender (or any of its respective
directors, officers, employees or agents); and (e) acknowledges, affirms and
agrees that, as of the date hereof, such Guarantor does not have any defense,
claim, cause of action, counterclaim, offset or right of recoupment of any kind
or nature against any of their respective obligations, indebtedness or
liabilities to any Administrative Agent or any Lender.







GUARANTORS:
       
TBS U.S. ENTERPRISES LLC
           
By: TBS SHIPPING SERVICES INC., its sole member
           
By: /s/ Ferdinand V. Lepere
   
Name: Ferdinand V. Lepere
   
Title: Executive Vice President - Finance
         
TBS ENERGY LOGISTICS L.P.
           
By:  TBS U.S. ENTERPRISES LLC, its general partner
             
By: TBS SHIPPING SERVICES INC., its sole member
             
By: /s/ Ferdinand V. Lepere
     
Name: Ferdinand V. Lepere
     
Title: Executive Vice President - Finance
         
TBS LOGISTICS INCORPORATED
         
By: /s/ Ferdinand V. Lepere
 
Name: Ferdinand V. Lepere
 
Title: Executive Vice President - Finance



 
 



 


 
 

--------------------------------------------------------------------------------

 
 





GUARANTORS:
               
ROYMAR SHIP MANAGEMENT, INC.
 
AZALEA SHIPPING & CHARTERING, INC.
   
COMPASS CHARTERING CORP.
     
By: /s/ Ferdinand V. Lepere
 
By: /s/ Ferdinand V. Lepere
Name: Ferdinand V. Lepere
 
Name: Ferdinand V. Lepere
Title: Vice President
 
Title: Treasurer
     
TBS SHIPPING SERVICES INC.
         
By: /s/ Ferdinand V. Lepere
   
Name: Ferdinand V. Lepere
   
Title: Executive Vice President - Finance
             
TBS HOLDINGS LIMITED
   
WESTBROOK HOLDINGS LTD.
   
TRANSWORLD CARGO CARRIERS, S.A.
   
MERCURY MARINE LTD. (F/K/A TBS LOGISTICS LTD.)
   
TBS WORLDWIDE SERVICES INC.
   
BEEKMAN SHIPPING CORP.
   
FAIRFAX SHIPPING CORP.
   
LEAF SHIPPING CORP.
   
PACIFIC RIM SHIPPING CORP.
   
TBS AFRICAN VENTURES LIMITED
   
TBS DO SUL LTD.
   
TBS EUROLINES, LTD.
   
TBS HOLDINGS LIMITED
   
TBS LATIN AMERICA LINER, LTD.
   
TBS MIDDLE EAST CARRIERS, LTD.
   
TBS NORTH AMERICA LINER LTD.
   
TBS OCEAN CARRIERS, LTD.
   
TBS PACIFIC LINER, LTD.
   
TBS WAREHOUSE & DISTRIBUTION GROUP LTD.
   
TBS WAREHOUSE & EQUIPMENT HOLDINGS LTD.
   
TBS LOGISTICS INCORPORATED
   
TBSI NEW SHP DEVELOPMENT CORP.
   
TBS MINING LIMITED
         
By: /s/ Christophil B. Costas
   
Name: Christophil B. Costas
   
Title: Attorney-in-Fact




 








 

